Citation Nr: 0944924	
Decision Date: 11/25/09    Archive Date: 12/04/09

DOCKET NO.  07-20 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a sleep disorder, to 
include obstructive sleep apnea and hypopnea syndrome.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his son


ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1964 to 
February 1984.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida (the RO).

The Veteran testified before the undersigned Acting Veterans 
Law Judge in June 2009.  A transcript of the hearing is of 
record.

As an initial matter, the Board notes that, in his September 
2006 Notice of Disagreement, the Veteran raised new claims of 
entitlement to service connection for gastroesophageal reflux 
disease (GERD), proteinuria, diverticulitis, plantar 
fasciitis, and an acquired psychiatric disability, claimed as 
anxiety/depression.  He also requested an increased rating 
for his service-connected hypertension and bilateral hearing 
loss.  Because the agency of original jurisdiction (AOJ) has 
not yet adjudicated these claims, they are referred to the 
AOJ for appropriate action.

The appeal is REMANDED to the AOJ via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

This appeal arises from the Veteran's contention that his 
current obstructive sleep apnea had its genesis in military 
service.  He alternatively claims that his sleep apnea is 
secondary to his service-connected type II diabetes, coronary 
artery disease, hypertension, and thyroidectomy residuals.  
Before the Board can adjudicate the appeal, however, 
additional development is required.  The Board will discuss 
each of its reasons for remand in turn.


The Veterans Claims Assistance Act of 2000 (VCAA)

As noted above, the Veteran is seeking service connection for 
a sleep disorder on both a direct basis and as secondary to 
various service-connected conditions.  Although the Veteran 
was sent a VCAA notice letter in February 2006 which 
addressed how to substantiate his service-connection claim 
for a sleep disorder on a secondary basis, it did not address 
how to substantiate such claim on a direct basis.  The case 
must therefore be remanded so that a proper VCAA notice 
letter addressing direct service connection can be sent to 
the Veteran.  See generally Kent v. Nicholson, 20 Vet. App. 
1, 12 (2006) (observing that incomplete information can 
render a VCAA notice letter inadequate).

Medical examination

The medical evidence currently of record leaves considerable 
doubt as to the exact nature and etiology of the Veteran's 
sleep apnea and/or hypopnea syndrome.  Although a March 2006 
opinion from a VA physician indicated that there was 
"no objective medical literature" to support a relationship 
between the Veteran's sleep apnea and service-connected 
coronary artery disease or hypertension, the opinion did not 
specifically address other theories of causation raised by 
the Veteran, namely that his sleep apnea began in service or 
that it is secondary to his service-connected thyroidectomy 
residuals and/or type II diabetes.  

A VA examination was also conducted in August 2008, but the 
examiner specifically indicated that she could not offer an 
opinion regarding the potential relationship between the 
Veteran's sleep apnea and period of active duty "without 
resorting to mere speculation."  Given the inconclusive 
nature of this opinion, it is of no probative value.  See 
generally Obert v. Brown, 5 Vet. App. 30, 33 (1993); Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992) (observing that 
evidence which is speculative, general or inconclusive in 
nature cannot support a claim).

The only other medical opinions of record regarding the 
etiology of the Veteran's sleep apnea emanate from his 
private physician, Dr. G.H.  Dr. G.H. indicated in a July 
2008 letter that the Veteran's sleep apnea "could have" 
occurred during service.  A May 2009 letter from Dr. G.H. 
likewise indicated that the Veteran "may" have had sleep 
apnea prior to his discharge from service.  Because 
Dr. G.H.'s opinion letters are couched in speculative 
language, they are of little probative value.  See Obert and 
Tirpak, supra.

For these reasons, the Board finds that an appropriate VA 
examination and medical opinion is required to determine the 
nature and etiology of the Veteran's sleep disorder, to 
include obstructive sleep apnea and hypopnea syndrome, and 
its relationship to service and/or his service-connected 
disabilities.  

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran with a notice 
letter regarding his service-connection 
claim for a sleep disorder, to include 
sleep apnea and hypopnea syndrome, which 
complies with the notification 
requirements of the VCAA.  Such letter 
should specifically advise the Veteran of 
the information and evidence needed to 
substantiate his service-connection claim 
on a direct basis.  

2.  Schedule the Veteran for an 
examination with an appropriately-
qualified clinician, other than the 
clinician who conducted the August 2008 
VA examination, to determine the nature 
and etiology of his sleep disorder, to 
include sleep apnea and hypopnea 
syndrome.  The claims folder should be 
made available to and be reviewed by the 
examiner in conjunction with the 
examination.  After conducting an 
examination of the Veteran and performing 
any clinically-indicated diagnostic 
testing, the examiner should render an 
opinion addressing the following 
questions:

a.) Is it at least as likely as not (50 
percent or greater) that the Veteran's 
sleep apnea/hypopnea syndrome was 
incurred in or aggravated by his active 
military service?

b.) Is it at least as likely as not (50 
percent or greater) that the Veteran's 
sleep apnea/hypopnea syndrome was caused 
or aggravated by a service-connected 
disability, to include his service-
connected type II diabetes and/or 
thyroidectomy residuals?

A report of the examination should be 
prepared and associated with the 
Veteran's VA claims folder.  The examiner 
is requested to explain any opinion 
provided, and to include supporting 
references to the Veteran's medical 
record.

3.  Thereafter, readjudicate the issue of 
entitlement to service connection for a 
sleep disorder, to include sleep apnea 
and hypopnea syndrome.  If the claim 
remains denied, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case and be 
afforded reasonable opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).




	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DONNIE R. HACHEY 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


